DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1–3, 5–9, 11, 12, and 17–22 are pending. Claims 8, 9, 11, 12, and 17–22 have been withdrawn. In total, claims 1–3 and 5–7 are the subject of this Office Action.
Claim Objections
Claim 6 appears to have grammar issues. It may be desirable to modify this claim such that “after being irradiated” appears after the word “wherein”: e.g., --wherein, after being irradiated, the photocatalyst layer has . . . .”
Claim 7 also appears to have grammar issues: vis-à-vis “a light of a wavelength band of the light”. Appropriate correction is humbly requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–3 and 5–7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the flux”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites a step of selectively controlling a flux value: “wherein the photocatalyst layer has a hydrophobic property when the light is block and the hydrophilic property when irradiated so as to selectively control the flux value of water based on a dark condition or a light radiation condition”. Previously it has been held that, “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” (See MPEP § 2173.05(p)(II) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).) With this holding in mind, it is respectfully submitted that the process step presented in claim 1 renders the claim indefinite. For example, when considering an apparatus having identical structural features to those required by claim 1, it is unclear when direct infringement would occur: (A) prior to selectively controlling the flux value of water; or (B) after said selective control. (Katz supra; Lyell supra.)
For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Edwards1 in view of Mazanec.2
With respect to claim 1, the following analysis applies.
Overview of Edwards
Edwards discloses a porous membrane material (i.e., “membrane”) comprising: a porous membrane substrate coated with a thin, uniform coating. (Edwards, Abstract.) The coating can comprise zinc oxide, titanium oxide, or tungsten oxide. (Id. ¶ 41.) The thickness of the coating can be about 10 to about 200 nm. (Edwards ¶ 28.) Edward’s also suggests that the pore size can be 200 nm. (Id. ¶ 29.) With these findings in mind, it is respectfully submitted that Edward’s thickness can be 0.005 to 0.4 times a pore size of the membrane substrate—for example, when the thickness is within the range of 10 to 80 nm.
The functional limitations of the claim are not being given patentable weight
As it applies to the functional limitations of the instant claim (“for selectively passing certain components”, “without lowering a flux value of water filtered through the photosensitive variable hydrophilic membrane”, “so as to selectively control the flux value of water based on a dark condition or a light radiation condition”, etc.), previously it has been held that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002) (“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.”). Thus, in view of these holdings, the functional limitations of the instant claim are not being given patentable weight. See also MPEP § 2114(II).
Claim elements not expressly specified by Edwards
Edwards does not appear to specify that the oxide of the photocatalyst layer is selected from the group consisting of vanadium oxide, cerium oxide, and a combination thereof. Edwards seeks to provide a conductive coating. (See, e.g., Edwards ¶ 29.) Mazanec teaches that vanadium oxide was a suitable material for a conductive coating. (Mazanec ¶¶ 178, 222.)
Previously the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)).
In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select vanadium oxide as a material for Edwards’ oxide, inter alia, in order to provide a suitable conductive material. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
The membrane of the instant combination is presumed to be capable of functioning in the manner claimed because it has the same structural features as Applicant’s claimed membrane
In view of the findings discussed in § 5.4.1(A) supra, it is respectfully submitted that the membrane of the instant combination has the same structural features as Applicant’s claimed “photo sensitive variable hydrophilic membrane”.
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that both the membrane of the instant combination and Applicant’s claimed membrane have the same structural features, the properties of both membranes are presumed to be the same, until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra. Accordingly, as it applies to the claimed “hydrophilic property” and the claimed “hydrophobic property”, both of these properties are presumed to be inherent to Edwards’ membrane.
With respect to claim 3, as conveyed in § 5.4.1(D) supra, the membrane of the instant combination and Applicant’s claimed membrane have the same structural features. Thus, the properties of both membranes are presumed to be inherent. For at least these same reasons, the properties of the instant claim are also presumed to be inherent. Best, 562 F.2d at 1255; Spada, 911 F.2d at 708.
With respect to claim 5, Edwards teaches using ALD to deposit its photocatalyst layer. (Edwards ¶¶ 51–53.)
With respect to claim 7, as conveyed in § 5.4.1(D) supra, the membrane of the instant combination and Applicant’s claimed membrane have the same structural features. Thus, the properties of both membranes are presumed to be inherent. For at least these same reasons, the properties of the instant claim are also presumed to be inherent. Best, 562 F.2d at 1255; Spada, 911 F.2d at 708.
Claims 2 and 6 are rejected 35 U.S.C. 103 as being unpatentable over the combination of Edwards and Mazanec—in view of Clough.3
With respect to claim 2, Edwards does not appear to specify: (1) the claimed range of thickness for its membrane substrate; (2) the claimed range of pore size for its membrane substrate; and (3) the claimed materials for its membrane substrate.
Thickness of the membrane substrate
Edwards teaches that its membrane substrate “may have a wide range of thicknesses, from the micrometre range to the millimetre range”. (Edwards ¶ 75; see also ¶ 11 (“Membranes can be made with a wide range of thicknesses, for example a few micrometres thick up to hundreds of micrometres thick or even greater into the millimetre range”.) Notably, ¶ 11 of Edwards suggests that the “millimetre range” refers to values which are at least greater than “hundreds of micrometres”—e.g., thousands of micrometres (or, more bluntly, millimeters). 
In order to further understand the plain meaning of the phrase “micrometre range” Examiner looks to the prior art. In this vein, other artisans have used the term “millimeter range” to refer to ranges such as: “about 1 to 10 [mm]”; “at least about 1 mm”; or even “0.05 mm to 30 mm”.4 Thus, the phrase “millimetre range” does not appear to have explicit, fixed end points. However, looking to what is actually included in these ranges—irrespective of the end points—each prior art range appears to contain values which fall within Applicant’s range of 1–100 mm. For example, as can readily be envisaged, the ranges of “about 1 to 10 mm”, “at least about 1 mm”, and “0.05 mm to 30 mm” each contain values which fall within Applicant’s range of 1–100 mm. 
Furthermore, as conveyed above, ¶ 11 of Edwards suggests that—in the context of its disclosure—the term “millimetre range” should be interpreted as referring to values which are (at least) greater than hundreds of micrometers. That being said, in regards to Edwards’ suggestion that its membrane substrate “may have a wide range of thicknesses, from the micrometre range to the millimetre range” (Edwards ¶ 75), thicknesses greater than hundreds of micrometers (e.g., 1 mm and larger) are immediately envisaged. Put another way, the lower end point of Edwards’ millimetre range is greater than hundreds of micrometers. In addition, in order to be consistent with the prior art, the upper end point of Edwards’ millimetre range should be reasonably commensurate with the prior art. For example, values which are on the order of feet, meters, or miles would be inconsistent with the prior art—whereas values of, say, 1–10 mm would be reasonably consistent. 
In view of the foregoing, while the end points of Edwards’ millimetre range might not be precisely clear, when viewed in the context of the above findings, there should be one or more values within Edwards’ millimetre range which fall within Applicant’s range of 1–100 mm because (1) the lower end point of Edwards’ millimetre range is constrained to be greater than hundreds of micrometers and (2) the upper end point of Edwards’ millimetre range is constrained to be reasonably commensurate with the prior art (i.e., reasonably commensurate with lengths on the order of millimeters—as opposed to say, feet, meters, or miles). 
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). As demonstrated above, there should be one or more values within Edwards’ millimetre range which fall within Applicant’s range of 1–100 mm. In addition, it is respectfully submitted that at the time Applicant’s invention was effectively filed, Edwards’ disclosure would have reasonably suggested that these one or more values of thickness were suitable for its membrane substrate. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select Edwards’ one or more values as the thicknesses for the membrane substrate of the instant combination: since Edwards suggests these one or more values were suitable for its invention.
Pore size of the membrane substrate
Edwards suggests that pore sizes of 200 nm and 400 nm (i.e., 0.2 µm and 0.4 µm, respectively) were suitable pore sizes in its invention. (Edwards ¶¶ 88, 90.) Edwards also suggests that pore size dictates the largest particle size that can pass through a membrane. (Id. ¶ 29.) Edwards does not disclose Applicant’s disclosed range of pore size: 0.2–1.5 µm.
As conveyed above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). It has also been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
At the time Applicant’s invention was effectively filed, Edwards’ disclosed pore sizes of 0.2 µm and 0.4 µm would have reasonably suggested to those skilled in the art that these pore sizes were suitable in Edwards’ invention. As such, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select pore sizes of 0.2 µm or 0.4 µm for Edwards’ membrane substrate: since Edwards suggests that these values were suitable for its invention. In addition, Edwards’ suggestion that pore size dictates the largest particle size that can pass through a membrane (Edwards ¶ 29) would have reasonably suggested to those skilled in the art that pore size can be adjusted in order to set the largest particle size that can pass through a membrane. Thus, in accordance with Aller and Peterson, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the pore size of the membrane substrate of the instant combination: in order to set the largest particle size that can pass through said membrane substrate.
Materials for the membrane substrate
Clough discloses metal oxide coatings on a substrate. (Clough Title; Abstract; clm. 1.) Clough teaches that titanium oxide and aluminum oxide were suitable substrate for accepting a metal oxide coating. (Id. col. 21, ll. 12–22.)
As conveyed above, previously the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)).
In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select either titanium oxide or aluminum oxide as a material for the membrane substrate of the instant combination, inter alia, in order to provide a suitable material for accepting a metal oxide coating. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
With respect to claim 6, as conveyed in § 5.4.1(D) supra, Edwards’ membrane and Applicant’s claimed membrane have the same structural features. Thus, the properties of both membranes are presumed to be inherent. For at least these same reasons, the properties of the instant claim are also presumed to be inherent. Best, 562 F.2d at 1255; Spada, 911 F.2d at 708.
Response to Remarks5
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2012/0308807 A1, published December 6, 2012 (“Edwards”).
        2 US 2003/0155254 A1, published August 21, 2003 (“Mazanec”).
        3 US 6,866,885 B1, issued March 15, 2005 (“Clough”).
        4 See, e.g., US 2002/0170436 A1 to Keefer et al., ¶ 169 (suggesting that “millimeter range can refer to 1–10 mm, 2–8 mm, or 3–5 mm); US 2012/0234694 A1 to Vecitis et al., ¶ 152 (suggesting that “millimeter range” can refer to “at least about 1 mm”, “at least about 3 mm”, or “at least about 5 mm”); US 6,365,092 B1 to Backa et al. (suggesting that “millimeter range” can refer to 0.05–30 mm).
        
        5 Remarks filed September 6, 2022.